Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim amendments filed 1/26/2021 are acknowledged.  Claims 1, 4-9, 11, 13-17, and 20-22 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
 
Allowable Subject Matter
Claims 1, 4-9, 11, 13-17, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The new claim limitations that the paths intersect on the torso of the patient overcomes Yoon as prior art as Yoon teaches a hip surgery and any path intersection would be below the torso.  
	Claims 17 and 20 require that the incisions are an anterior and a posterior portion of the patient.  While Beale teaches a multiple incision spin surgery (incisions on the torso), the incisions are on the posterior and lateral sides with no anterior approach (see various figures).  While claim 1 does not specify an anterior and posterior incision site, claim 1 recites that the paths intersect on a lateral portion of the torso.  Equidistance between the posterior and lateral incisions of Beale would result in the paths intersecting somewhere on the patient’s back and not side. Thus Beale is also overcome.

	Additionally with regards to claim 20, claim 20 recites that the patient is in the lateral decubitus position which is a different position than the positions taught by Barry and Boissiere.  
	The prior art does not provide a teaching or motivation to arrive at the claimed invention within the claim environment. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONALD R SPAMER/Primary Examiner, Art Unit 1799